67 F.3d 306
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Botio S. FILIPOV, Roumiana B. Filipova, Ekaterina Filipova,Petitioners,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 94-70251.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted via Telephone July 26, 1995.Decided Sept. 28, 1995.

1
Before:  NOONAN and HAWKINS, Circuit Judges;  LEW, District Judge.*


2
MEMORANDUM**


3
Botio S. Filipov, Roumiana B. Filipova, and Ekaterina Filipova petition this court to review the order of the Board of Immigration Appeal (Board) denying asylum and withholding of deportation.  We grant their petition and remand for further consideration.


4
Because of the instruction and interruptions of the Immigration Judge as they attempted to tell their story of persection for whistleblowing in Communist Bulgaria, the Filipovs were denied the "reasonable opportunity to present evidence on their own behalf" guaranteed by 8 U.S.C. Sec. 1252(b)(3), 8 C.F.R. Sec. 242.16(a).  Accordingly, we remand so that this opportunity be afforded them.


5
Petition Granted.  Remanded for proceedings in accordance with this memorandum.



*
 The Honorable Ronald S.W. Lew, United States District Judge, Central District of California, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3